PER CURIAM.
On February 5, 1941, this court denied the application of petitioner to file a petition for writ of habeas corpus in forma pauperis, on the ground that such application was without merit. 117 F.2d 939. We called attention to the fact that this court had no jurisdiction in habeas corpus except in aid of its appellate jurisdiction, and also that the prisoner’s remedy lay in the United States Supreme Court.
He now asks for leave to appeal in forma pauperis from the order denying his application for leave to file a petition herein in forma pauperis.
The application is denied for the above reasons stated in our order denying the application for leave to file petition in habeas corpus in forma pauperis.